Exhibit 10.3

 

DATED 24 October 2005

 

SPACELABS HEALTHCARE, INC.

 

THE DIRECTORS OF SPACELABS, INC.

 

OSI SYSTEMS, INC.

 

COLLINS STEWART LIMITED

 

PLACING AGREEMENT

 

in respect of

 

SPACELABS HEALTHCARE, INC.

 

LOGO [g41294img01.jpg]

 

Adelaide House London Bridge London EC4R 9HA

tel +44 (0) 20 7760 1000 fax +44 (0) 20 7760 1111



--------------------------------------------------------------------------------

CONTENTS

 

1    Definitions and interpretation    2 2    Conditions    10 3    Delivery of
documents    12 4    Application for Admission    12 5    Placing Shares    13 6
   Placing    14 7    Pre-admission and post-admission obligations    15 8   
Warranties    19 9    Indemnities    21 10    Termination    25 11    Fees,
commissions and expenses    26 12    Undertakings re overseas securities laws   
28 13    Announcements    29 14    Variation and waiver    29 15    Time of the
essence    29 16    Law and jurisdiction    29 17    Notices    30 18   
Invalidity    31 19    Counterparts    31 20    Survivorship    31 21    Entire
agreement    31 22    Assignment    31 23    Contracts (Rights of Third Parties)
Act 1999    31 24    General    32



--------------------------------------------------------------------------------

DATED 24 October 2005

 

PARTIES

 

1

   Company    SPACELABS HEALTHCARE, INC. a corporation incorporated under the
laws of the State of Delaware, USA;

2

   Directors    THE SEVERAL PERSONS whose names and addresses are set out in
Schedule 1 parts 1 and 2;

3

   OSI    OSI SYSTEMS, INC a corporation incorporated under the laws of the
State of California, USA; and

4

   Nomad    COLLINS STEWART LIMITED (company no 01774003) whose registered
office is at 9th Floor, 88 Wood Street, London EC2V 7QR.

 

RECITALS

 

(A) The Company was incorporated under the laws of the State of Delaware, USA on
2 August 2005 as a company limited by shares. Details of the Company’s shares of
common stock are set out in part 7 of the Admission Document.

 

(B) The Company proposes to raise approximately £16.83 million (before expenses)
by way of a placing of new Ordinary Shares at the Placing Price.

 

(C) An application is proposed to be made to the London Stock Exchange for the
entire issued and to be issued shares of common stock of $0.001 each in the
capital of the Company to be admitted to trading on AIM.

 

(D) Nomad has agreed as agent for the Company to use its reasonable endeavours
to procure subscribers for the Placing Shares and, failing which, to subscribe
for the Placing Shares itself on the terms and subject to the Conditions set out
in this Agreement.

 

(E) OSI (together with a wholly owned subsidiary of OSI, UDT Sensors, Inc.)
currently owns all of the shares of common stock of the Company and will retain
a holding of approximately 80 per cent. in the Company on Admission.

 

1



--------------------------------------------------------------------------------

(F) Nomad has agreed to enter into this Agreement in reliance, inter alia, on
the representations, warranties, indemnities and undertakings contained in this
Agreement.

 

(G) The Placing is to be made outside the United States within the meaning of
and pursuant to Regulation S.

 

OPERATIVE PROVISIONS

 

1 Definitions and interpretation

 

1.1 In this Agreement unless the context requires otherwise the following
definitions apply:

 

Accountants’ Long Form Report    the accountants’ long form report on the Group
dated 19 October 2005 prepared by the Reporting Accountants; Accountants’ Short
Form Report(s)    the accountants’ short form reports on:      (i) the Company
for the period from the date of incorporation to the Accounts Date; and     
(ii) the Group (other than the Company) for the period from 1 July 2004 to the
Accounts Date,      in each case prepared by the Reporting Accountants and
contained in the Admission Document; Accounts Date    30 June 2005 in respect of
the Group (other than the Company) and 31 August 2005 in respect of the Company;
Act    the Companies Act 1985 (as amended); Admission    admission of all of the
Ordinary Shares (issued and to be issued pursuant to the Placing) to trading on
AIM becoming effective in accordance with rule 6 of part 1 of the AIM Rules;

 

2



--------------------------------------------------------------------------------

Admission Document    the document, being the document in the agreed terms
numbered 1 in Schedule 4, prepared in accordance with the AIM Rules; Agreement
   this agreement; AIM    the market of that name operated by the London Stock
Exchange; AIM Rules    the AIM Admission Rules as issued by the London Stock
Exchange; Application    the application to be made by the Company in accordance
with rule 5 of part 1 of the AIM Rules; Board Minutes    the minutes of the
meeting of the board of Directors in the agreed terms numbered 3 in Schedule 4;
Business Day    a day (excluding Saturday, Sunday and statutory holidays) when
clearing banks in England and Wales are open for business; Company’s Solicitors
   Kirkpatrick & Lockhart Nicholson Graham LLP of 110 Cannon Street, London EC4N
6AR; Completion Date    the date on which Admission becomes effective;
Conditions    the conditions contained in clause 2.1; CREST    the relevant
system (as defined in the CREST Regulations) in respect of which CRESTCO is the
Operator (as defined in the CREST Regulations); CREST Regulations    the
Uncertificated Securities Regulations 2001 (SI 2001 no 3755); CRESTCO    CRESTCo
Limited;

 

3



--------------------------------------------------------------------------------

Directors    the directors of the Company whose names and addresses are set out
in Schedule 1; Directors’ Responsibility Letters    the documents in the agreed
terms numbered 2 in Schedule 4, being the letters from each of the Directors
confirming their responsibility for the Admission Document; Estimate of Expenses
   the schedule of expenses in the agreed terms numbered 4 in Schedule 4 in
respect of the expenses of advisers to the Group and to Nomad; Executive
Directors    those directors of the Company whose names are set out in Schedule
1 part 1; FSA    the Financial Services Authority; FSMA    the Financial
Services and Markets Act 2000; Group    the Company and each of its Subsidiaries
from time to time (which shall for the avoidance of doubt include all companies
whose shares are beneficially owned by the Company immediately following the
Re-organisation); Indemnified Persons    Nomad and any subsidiary, subsidiary
undertaking or holding company of Nomad, any division of Nomad, and any
subsidiary or subsidiary undertaking of such holding company, and the current
and former directors, officers, employees and agents of each of such persons;
Indemnities    the indemnities set out or referred to in clause 9;

 

4



--------------------------------------------------------------------------------

Legal Due Diligence Report(s)    the legal due diligence reports relating to the
Group prepared by: (i) the Company’s Solicitors in respect of Spacelabs Medical
UK Limited, Blease Medical Holdings Ltd dated 23 September 2005; and (ii) Loeb &
Loeb LLP in respect of Dolphin Medical, Inc., Spacelabs Medical, Inc. and the
Company dated 9 September 2005; London Stock Exchange    London Stock Exchange
plc; Nominated Adviser and Broker Agreement    the agreement between the
Company, the Directors, OSI and Nomad in the agreed terms numbered 9 in Schedule
4; Non-Executive Directors    the non-executive directors of the Company whose
names are set out in Schedule 1 part 2; Ordinary Shares    shares of common
stock of US$0.001 each in the capital of the Company; Placees    persons to be
procured by Nomad to subscribe for Placing Shares pursuant to the provisions of
this Agreement; Placing    the placing of the Placing Shares by Nomad pursuant
to this Agreement and the Placing Documents; Placing Documents    together the
Admission Document and the Placing Letter; Placing Letter    the letter and form
of confirmation in the agreed terms numbered 9 in Schedule 4 to be sent by Nomad
on behalf of the Company to Placees in relation to the Placing; Placing Price   
125 pence per Placing Share; Placing Shares    the 13,461,756 new Ordinary
Shares to be issued by the Company and subscribed for pursuant to clause 5;

 

5



--------------------------------------------------------------------------------

Power of Attorney    a power of attorney in the agreed terms numbered 5 in
Schedule 4 to be given by each of the Directors; Press Announcement    the press
announcement in the agreed terms numbered 6 in Schedule 4 relating to the
Placing; Registrars    the Company’s registrars being Computershare Investor
Services Limited (Channel Islands), PO Box No 83, Ordnance House, 31 Pier Road,
St Helier, Jersey JE4 8PW; Regulation S    Regulation S promulgated under the US
Securities Act; Relationship Agreement    the relationship agreement between the
Company and OSI in the agreed terms numbered 10 in Schedule 4; Re-organisation
   as defined in paragraph 23 of Schedule 2; Reporting Accountants    Deloitte &
Touche LLP, Athene Place, 66 Shoe Lane, London EC4A 3BQ; Solicitors to the
Placing    Berwin Leighton Paisner of Adelaide House, London Bridge, London EC4R
9HA; Subsidiary    as defined in section 736 of the Act and includes subsidiary
undertakings as defined in section 258 of the Act and Subsidiaries’ will be
construed accordingly; Supplementary Admission Document    any supplementary
admission document prepared in accordance with clause 4.3;

 

6



--------------------------------------------------------------------------------

Tax or Taxation    all taxes, levies, imposts, duties, contributions,
deductions, charges and withholdings of whatsoever nature whenever and wherever
imposed by a Taxation Authority or pursuant to fiscal legislation and without
prejudice to the generality of the foregoing includes:     

(a)    within the United Kingdom, income tax, corporation tax, capital gains
tax, value added tax, HM Revenue & Customs duties, advance corporation tax,
inheritance tax, social security contributions, stamp duty, stamp duty reserve
tax and amounts corresponding to any of the foregoing;

    

(b)    outside the United Kingdom, identical or substantially similar taxes to
those United Kingdom taxes referred to above together with all other taxes on
gross and net income, profits or gains, receipts, sales, use, occupation,
franchise, added value and personal property; and

    

(c)    all penalties, charges, surcharges, fines and other similar amounts and
interest included in or relating to any of the above regardless of whether such
taxes or other matters referred to in paragraph (a) are directly or primarily
chargeable against or attributable to a member of the Group or any other person,
firm or company and regardless of whether a member of the Group has or may have
any right of reimbursement against any other person;

Taxation Authority    any authority, whether of the United Kingdom or elsewhere,
competent to impose, assess or collect Taxation, including but not limited to
the Board of Inland Revenue, the Commissioners of HM Revenue & Customs and the
Department of Social Security;

 

7



--------------------------------------------------------------------------------

United States    has the meaning given to it in Regulation S; US Securities Act
   the United States Securities Act of 1933 (as amended); VAT    United Kingdom
value added tax; Verification Notes    the document in the agreed terms numbered
7 in Schedule 4, being the questions prepared by the Company’s Solicitors for
the purpose of verifying the statements and information in the Admission
Document together with the answers to such questions, signed by or initialled on
behalf of each of the Directors; Warranties    the warranties contained in
clause 8 and Schedule 2; and Working Capital Report    the report dated 19
October 2005 prepared by the Reporting Accountants on the working capital
projections in respect of the Group for period to 30 June 2007.

 

1.2 In this Agreement:

 

  1.2.1  words and phrases, the definitions of which are contained or referred
to in the Act, have the meanings given to them therein (unless otherwise
expressly defined in this Agreement);

 

  1.2.2  any reference to a statutory provision includes a reference to:

 

  1.2.2.1  any order, regulation, statutory instrument or other subsidiary
legislation at any time made under it for the time being in force (whenever
made); and

 

8



--------------------------------------------------------------------------------

  1.2.2.2  any modification, amendment, consolidation, re-enactment or
replacement of it or any provision of which it is a modification, amendment,
consolidation, re-enactment or replacement;

 

provided that the incorporation of a reference to any such new legislation or
modifications, amendments, consolidations, re-enactments or replacements coming
into force after the date hereof shall not increase the liability of any party
hereunder as a result of such interpretation;

 

  1.2.3  reference to a clause, Schedule or paragraph is to a clause of or a
Schedule to or paragraph of a Schedule to this Agreement respectively;

 

  1.2.4  the Schedules form part of this Agreement and will have the same force
and effect as if expressly set out in the body of this Agreement;

 

  1.2.5  reference to any document being “in the agreed terms” is to that
document in the form signed or initialled by or on behalf of the Company and
Nomad for identification. A list of documents in the agreed terms is set out in
Schedule 4;

 

  1.2.6  references to times of the day are to London times;

 

  1.2.7  words denoting persons include bodies corporate, unincorporated
associations and partnerships and vice versa;

 

  1.2.8  reference to any professional firm or company includes any firm or
company effectively succeeding to the whole, or substantially the whole, of its
practice or business;

 

  1.2.9  unless the context otherwise requires, words denoting the singular
shall include the plural and vice versa and words denoting a gender shall
include each other gender; and

 

  1.2.10  headings are for ease of reference only and do not affect the
construction or interpretation of this Agreement.

 

9



--------------------------------------------------------------------------------

2 Conditions

 

2.1 The obligations of Nomad under this Agreement are conditional upon
satisfaction of each of the following conditions by the relevant time and/or
date referred to below:

 

  2.1.1  the delivery to Nomad of an electronic copy of the Admission Document
on the date of this Agreement;

 

  2.1.2  the release of the Press Announcement through a Regulatory Information
Service of the London Stock Exchange by not later than 8.00 am on the date
following the date of this Agreement;

 

  2.1.3  the delivery by the Company to Nomad simultaneously with the execution
of this Agreement (or immediately thereafter if the context requires) of each of
the documents specified in Schedule 5 (except as may be otherwise agreed by
Nomad);

 

  2.1.4  the Company and the Directors having confirmed in writing in the form
of the certification set out in Schedule 6 to Nomad that immediately prior to
Admission there has not come to their attention (having made due and careful
enquiry) any matter, fact, circumstance or event which renders any of the
Warranties untrue or inaccurate in any material respect (or which would render
any of the Warranties untrue or inaccurate in any material respect if then
repeated) by reference to the facts subsisting at that time such certificate to
be treated as delivered and effective as at 5.00 pm on the Business Day
immediately prior to Admission;

 

  2.1.5  the Placing Shares having been allotted, subject only to Admission in
the manner described in clause 5.3;

 

  2.1.6  there not having arisen or occurred before Admission any material new
factor, mistake or inaccuracy relating to the information included in the
Admission Document such that a Supplementary Admission Document is required by
the AIM Rules to be published unless a supplementary document has been published
in accordance with clause 4.3; and

 

  2.1.7  Admission taking place not later than 8.00 am on 31 October 2005 or
such later date as is agreed in writing between the Company and Nomad, but in
any event not later than 8.00 am on 8 November 2005.

 

10



--------------------------------------------------------------------------------

In the event of any non-fulfilment of any of such conditions or any matter,
fact, circumstance or event arising or occurring which would or might result in
any of such conditions being incapable of being fulfilled, the Company shall
forthwith give notice to Nomad of the circumstances of such non-fulfilment or
potential non-fulfilment.

 

2.2 The Company and the Directors jointly and severally agree to use their
respective reasonable endeavours (in the case of the Directors, subject to their
fiduciary duties), to procure the fulfilment of the Conditions set out in clause
2.1 by the times and dates stated in clause 2.1. If any of the Conditions have
not been fulfilled on or before the time and date set for its fulfilment or
becomes incapable of being fulfilled (subject to Nomad not exercising its rights
under clause 2.3 to waive or extend the time for fulfilment of the relevant
condition), this Agreement and everything contained in it shall (save as
provided below) cease and determine provided that until such time as any such
conditions shall become incapable of being fulfilled or shall be waived by
Nomad, each of the parties hereto shall comply with the obligations on its or
his part contained in this Agreement for the purpose of implementing the
Placing. In that event, none of the parties shall have any claim against any
other party whatsoever in respect of this Agreement provided that:

 

  2.2.1  the provisions of clause 1, this clause 2.2, clauses 9, 13 and 16 to 24
shall remain in full force and effect;

 

  2.2.2  the Company shall pay the incidental costs referred to in clause 11.2;

 

  2.2.3  all monies received from Placees pursuant to the Placing shall be
returned to such Placees at their own risk; and

 

  2.2.4  such termination shall be without prejudice to any accrued rights or
obligations of any party under this Agreement.

 

2.3 Nomad may, in its absolute discretion, waive or extend the time for
fulfilment of all or any or any part of any of the Conditions set out in clause
2.1 by notice in writing to the Company save that such time shall not be
extended beyond 8 November 2005.

 

11



--------------------------------------------------------------------------------

3 Delivery of documents

 

3.1 Each of the Company and the Directors will procure that there is
communicated or delivered to Nomad all such information and documents (signed by
the appropriate person where so required) as Nomad may reasonably require to
enable it to discharge its obligations under this Agreement and pursuant to the
Placing.

 

3.2 The Directors and the Company will procure that the documents stated in the
Admission Document as being available for inspection will be made so available
to Nomad.

 

4 Application for Admission

 

4.1 The Company confirms that it has authorised Nomad to make the Application on
its behalf and undertakes that it will pay all such fees as may be necessary to
obtain Admission not later than 8.00 am on 31 October 2005 or such later date as
is agreed in writing between the Company and Nomad, but in any event not later
than 8 November 2005.

 

4.2 The Company and each of the Directors undertake to take all such steps,
execute all such documents and provide all such information, give all such
undertakings and do or procure to be done all such things as may be necessary to
comply with the requirements of the AIM Rules and the London Stock Exchange in
connection with the Application.

 

4.3 Without prejudice to the provisions of clause 10, where, after publication
of the Admission Document (but before Admission), there arises or is noted any
material new factor, mistake or inaccuracy relating to the information included
in the Admission Document, each of the Directors undertakes to notify the
Company immediately after becoming aware of the same (whether or not such
information results in any Warranty becoming untrue or inaccurate) and the
Company will immediately:

 

  4.3.1  disclose the factor, mistake or inaccuracy to Nomad in writing; and

 

  4.3.2  in consultation with Nomad, prepare a Supplementary Admission Document
and procure the publication of the same; and

 

  4.3.3  following publication of any Supplementary Admission Document, make
available free of charge sufficient copies of such document in accordance with
the requirements of the AIM Rules.

 

12



--------------------------------------------------------------------------------

4.4 If a Supplementary Admission Document is published pursuant to clause 4.3,
reference to the Admission Document or to the Placing Documents in clauses 9 and
10 shall be deemed to include the Supplementary Admission Document and the
Warranties referred to in clause 8 and set out in Schedule 2 shall be deemed to
have been made and given in relation to the Admission Document as amended and
supplemented by the Supplementary Admission Document as well as to the original
Admission Document.

 

4.5 Subject to compliance by the Company and the Directors with clauses 4.1 to
4.3 (inclusive) and to their providing Nomad with all such information and
assistance as it may reasonably require to carry out its obligations under this
clause 4.5, Nomad will extend to the Company all such assistance in connection
with the fulfilment of the Conditions generally and, in particular, the issue of
the Admission Document, the Application, the Placing and, where relevant (and
without prejudice to its rights under clause 10), compliance with the AIM Rules
and the publication of a Supplementary Admission Document if any as is
reasonable and consistent with its obligations and duties as nominated adviser
(as defined in the AIM Rules) to the Company.

 

5 Placing Shares

 

5.1 On the terms and subject to the conditions referred to in this Agreement and
the Placing Documents and in reliance, inter alia, on the warranties,
indemnities and undertakings contained in this Agreement, Nomad agrees to use
its reasonable endeavours to procure subscribers for the Placing Shares at the
Placing Price by the distribution of the Placing Documents and on the basis of
the information contained therein only and, in the event that subscribers are
not obtained for all or any of the Placing Shares at the Placing Price, Nomad
(or such other company (being within the same group of companies as Nomad) as
Nomad shall nominate) will subscribe, as principal and at the Placing Price, for
all of those Placing Shares in respect of which subscribers have not been
obtained.

 

5.2 The Company irrevocably appoints and instructs Nomad to act as its agent for
the purposes of the Placing. The appointment confers on Nomad, on behalf of the
Company, all powers, authorities and discretions which are reasonably necessary
for or incidental to the Placing and the Company agrees to ratify and confirm
everything which Nomad shall lawfully do or have done in the proper and
reasonable exercise of such powers, authorities and discretions. Nomad accepts
such appointment on those terms.

 

13



--------------------------------------------------------------------------------

5.3 The Company shall procure that the board of Directors (or a duly authorised
committee of the board) shall allot the Placing Shares, subject to the
certificate of incorporation, the by-laws and other constitutional documentation
of the Company and conditional on this Agreement becoming unconditional and not
being terminated in accordance with its terms, to such persons in certificated
form and in such denominations as may be notified to it by Nomad pursuant to
clause 6.1 and on the terms that, on such allotment becoming unconditional, such
shares shall be fully paid and shall rank pari passu in all respects with all
other Ordinary Shares then in issue, including the right to receive all
dividends and other distributions declared, made or paid after the date of their
issue.

 

5.4 The subscription price for each of the Placing Shares shall be the Placing
Price, the aggregate of which Nomad shall procure to be paid (in cleared funds)
(less the deductions made pursuant to clause 11 in respect of fees, commissions
and costs payable by the Company) out of the proceeds of the Placing received by
Nomad by no later than 3.00 pm on the third Business Day after the Completion
Date by telegraphic transfer to the account of the Company with Bank of America,
ABA number 026009593, account number 67107- 409.

 

5.5 The receipt by the Company of the amount referred to in clause 5.4 shall
constitute an absolute discharge of any obligation to Nomad to make payment to
the Company in respect of the Placing Shares and Nomad shall not be required to
investigate the application of such amount.

 

5.6 The Placing Shares shall be subscribed for free from all liens, charges,
encumbrances, equities and other third party rights of any nature whatever with
all rights of any nature whatever attaching or accruing to them now or after the
date of their issue.

 

6 Placing

 

6.1. Following performance by the Company of its obligations pursuant to clauses
2 and 3, and subject to the terms and conditions of this Agreement and the
Placing Letter, Nomad will, as agent for the Company:

 

  6.1.1  effect the Placing by procuring the despatch of the Placing Letters
and, using reasonable endeavours, seek to procure subscribers for the Placing
Shares at the Placing Price;

 

  6.1.2 

procure that all monies received pursuant to the Placing are kept in an
interest-bearing bank account held in the name of Nomad until

 

14



--------------------------------------------------------------------------------

 

payment to the Company in accordance with clause 5.4 (Nomad shall not be
required to place any such monies or to procure that any such monies are placed
on deposit); and

 

  6.1.3  as soon as practicable, supply to the Company a schedule of Placees
(showing their full names and addresses) subscribing for the Placing Shares
pursuant to the Placing and the number of Placing Shares for which they are each
subscribing.

 

6.2 In accordance with the Placing Documents Nomad will determine in its
absolute discretion:

 

  6.2.1  the identity of the subscribers for the Placing Shares;

 

  6.2.2  the validity or otherwise of acceptances received for Placing Shares
under the Placing; and

 

  6.2.3  the basis of allocation of Placing Shares under the Placing.

 

6.3 If by 12.00 noon on the Business Day immediately prior to the day of
Admission the Company and Nomad after consultation with the Registrars determine
pursuant to procedures maintained under the Money Laundering Regulations 2003
that satisfactory evidence as to identity has not been, and is unlikely to be,
received within a reasonable period of time in respect of any acceptances
received for Placing Shares under the Placing, the Placing Shares comprised in
that acceptance will not be allocated to any such person and Nomad will use its
reasonable endeavours to procure Placees for any such Placing Shares prior to
Admission and in the event that Placees are not procured for any such Placing
Shares at the Placing Price prior to Admission, Nomad will subscribe, as
principal and at the Placing Price, for all those Placing Shares in respect of
which subscribers have not been obtained.

 

7 Pre-admission and post-admission obligations

 

7.1 Registration

 

  7.1.1 

The Company and the Directors severally undertake to Nomad that they shall
promptly after the allotment of the Placing Shares becomes unconditional procure
the registration (without registration fee) as members of the Company of the
Placees of the Placing Shares and procure the issue to such persons registered
as members of the

 

15



--------------------------------------------------------------------------------

 

Company, not later than the date specified therefor in the timetable set out in
the Admission Document, of definitive share certificates in respect of the
Placing Shares to which they are entitled.

 

  7.1.2  The Company will provide the Registrars with all necessary
authorisations and information to enable the Registrars to perform their duties
as registrars in accordance with and as contemplated by this Agreement, the
terms of the Placing Documents and any agreement between the Registrars and the
Company.

 

7.2 Use of Placing proceeds

 

The Company hereby undertakes that it will, and each of the Directors severally
undertakes to Nomad to use all reasonable endeavours to procure that the Company
will, apply sums realised pursuant to the placing of the Placing Shares only for
the purposes set out in the Admission Document.

 

7.3 Restrictions on transfer of shares by Directors

 

  7.3.1  Each of the Directors undertakes to Nomad in consideration of Nomad
entering into this Agreement that save with the prior written consent of Nomad
(in its absolute discretion), for the period commencing on the date of this
Agreement and ending on the first anniversary of the Completion Date, (the “Hard
Lock In Expiry Date”), he will not:

 

  7.3.1.1  offer, dispose of or agree to offer or dispose of, directly or
indirectly, any Ordinary Shares or any interest in any Ordinary Shares or other
shares in the capital of the Company or any securities convertible into or
exchangeable for Ordinary Shares or other shares in the capital of the Company
(including any Ordinary Shares resulting from the exercise of options issued or
to be issued by the Company); or

 

  7.3.1.2  enter into or agree to enter into any derivative transaction of any
type whatsoever (including, without limitation, any swap, contract for
differences, option, warrant or future transaction or arrangement) in respect
of, or referenced to, any Ordinary Shares or other shares in the capital of the
Company, whether any such transaction is settled by delivery of Ordinary Shares
or other securities, in cash or otherwise.

 

16



--------------------------------------------------------------------------------

In this clause 7.4 “dispose” includes mortgaging, pledging, charging, lending,
assigning, selling, transferring or otherwise disposing of the relevant
securities.

 

7.3.2  The provisions of clause 7.4 shall not apply:

 

  7.3.2.1  pursuant to an intervening court order; or

 

  7.3.2.2  in acceptance of a general offer made to shareholders of the Company
to acquire all the Ordinary Shares (other than any such shares which are already
owned by the person making such offer or any person(s) acting in concert with it
which has been recommended by the Directors or which has become or been declared
unconditional in all respects) or the execution and delivery of an irrevocable
commitment or undertaking to accept a general offer (without any further
agreement to transfer or dispose of any shares or any interest therein) such as
is mentioned above; or

 

  7.3.2.3  for a disposal by the personal representatives of any of the
Directors who shall die during the period referred to above provided that the
sale or other disposal of any shares in the Company by such personal
representatives pursuant to this clause 7.3.2.3 during such period shall be
effected in consultation with Nomad so as to ensure an orderly market for the
issued share capital of the Company; or

 

  7.3.2.4  to a spouse, son, daughter, stepson or stepdaughter; or

 

  7.3.2.5  for the purpose only of effecting the appointment of a new trustee or
by the trustees of a trust to a person beneficially entitled under such trust;
or

 

  7.3.2.6  pursuant to any compromise or arrangement providing for the
acquisition by any person (or group of persons acting in concert) of 50% or more
of the equity share capital of the Company which has been recommended by the
Directors; or

 

17



--------------------------------------------------------------------------------

  7.3.2.7  pursuant to any scheme of reconstruction in relation to the Company;

 

provided always that:

 

  7.3.2.8  any transferee as is referred to in clause 7.3.2.3, 7.3.2.4 or
7.3.2.5 undertakes to Nomad by deed in a form reasonably acceptable to Nomad to
comply with all liabilities and obligations of the transferor under this
Agreement, whereupon the transferor will be released from any such liability or
obligation; and

 

  7.3.2.9  Nomad is given notice in writing by the relevant Director(s) prior to
effecting any disposal or agreement for disposal pursuant to clause 7.3.2.4 or
7.3.2.5.

 

  7.3.3  Subject to the terms of clause 7.3.1, each of the Directors hereby
covenants and undertakes to Nomad that, in order to preserve an orderly market
in the Ordinary Shares and subject to having first obtained Nomad’s written
consent to any such sales (such consent not to be unreasonably withheld), he
will for a period commencing on the Hard Lock In Expiry Date and ending on the
first anniversary thereof effect any sales of Ordinary Shares, or procure that
any such sales are effected, through Nomad or the Company’s broker from time to
time (subject to (i) Nomad’s or the Company’s broker’s duty (as the case may be)
to provide “best excecution” as required under the applicable rules of the UK
Financial Services Authority’s “Conduct of Business Sourcebook”; and (ii) Nomad
or the Company’s broker (as the case may be) charging an equivalent rate of
commission to that charged by it to similar clients at the relevant time).

 

7.4 CREST

 

If, subsequent to the date of this Agreement it becomes possible as a result of
a change in law, a “no action letter” addressed to AIM by the US Securities and
Exchange Commission, or for any other reason, for the settlement of the Ordinary
Shares to be effected through CREST (or another similar system for paperless
settlement of trades) without the Company, the transferors or the transferees of

 

18



--------------------------------------------------------------------------------

such shares breaching any of the requirements of Regulation S, the Company and
the Directors undertake to Nomad to use reasonable endeavors to enable the
Ordinary Shares to be settled through CREST (or the relevant other system for
paperless settlement of trades) including arranging for the holders of the
Ordinary Shares to transfer their Ordinary Shares to a depositary and for the
depositary to issue those holders with depositary interests representing their
Ordinary Shares.

 

7.5 Bank Facility

 

The Directors, the Company and OSI undertake to Nomad to use their reasonable
endeavours following Admission to negotiate new banking facilities for the Group
and the related release of the existing obligations of, and security granted by,
members of the Group pursuant to OSI’s current banking arrangements with Bank of
the West.

 

8 Warranties

 

8.1 Subject to clause 8.11, the Company and each of the Executive Directors
jointly and severally warrant to Nomad (for itself and for the benefit of the
holders of Placing Shares) in the terms of Schedule 2. Each of the Non-Executive
Directors severally warrants to Nomad (for itself and for the benefit of the
holders of Placing Shares) in the terms of Schedule 2 so far as each
Non-Executive Director is aware of the facts relating to each such warranty
other than paragraphs 17.1, 17.3 and 18 of Schedule 2 where the warranties are
given in relation to himself only but without any awareness qualifications.
Subject to clause 8.11, OSI warrants to Nomad (for itself and for the benefit of
the holders of Placing Shares) in the terms of paragraph 9 and 23 of Schedule 2.
The Warranties shall remain in full force and effect notwithstanding Admission.

 

8.2 The Company, OSI and each of the Directors acknowledge that Nomad has relied
on the Warranties in entering into this Agreement. Each of the Warranties shall
be construed as a separate warranty and shall not be limited by the terms of any
other of the Warranties or by any other term of this Agreement.

 

8.3

Where any of the Warranties is qualified (or in the case of the Non-Executive
Directors only and in accordance with clause 8.1, is deemed to be qualified) by
an expression of awareness, knowledge, information or belief, that Warranty
shall be deemed to include an additional statement that it has been made after
due and careful enquiry by the persons giving that Warranty into the subject
matter of that

 

19



--------------------------------------------------------------------------------

 

Warranty and the awareness, knowledge, information or belief of any one of those
persons shall be imputed to the remaining persons.

 

8.4 If at any time prior to Admission:

 

  8.4.1  any breach of any of the Warranties or any matter, fact, circumstance
or event which could give rise to such a breach shall come to the knowledge of
the Company, OSI or of any Director; or

 

  8.4.2  any matter, fact, circumstance or event shall come to the knowledge of
the Company, OSI or any Director which, if the Warranties were repeated at such
time, would render the Warranties untrue or inaccurate,

 

it or he will give immediate notice to Nomad of the same upon becoming aware of
such breach, matter, fact, circumstance or event.

 

8.5 No claim in respect of any breach of any of the Warranties shall be brought
(and none of the Company, OSI or any of the Directors shall be liable under the
Warranties in respect of any breach) if the fact, event or circumstance giving
rise to the breach has been disclosed in the Admission Document or any
Supplementary Admission Document which may be required to be published.

 

8.6 Neither the Company nor any of the Directors shall be liable for any claim
under the Warranties unless written notice of the claim (giving reasonable
details of the basis of such claim) is served on it/ him by Nomad not later than
one month after publication of the audited consolidated accounts of the Group in
respect of the financial year ending 30 June 2007 and either the amount payable
in respect of the relevant claim has been agreed between the relevant parties to
this Agreement or legal proceedings have been instituted in respect of the
relevant claim and served on the relevant parties within six months of service
of such written notice.

 

8.7 The liability of the Directors under the Warranties shall (save in the case
of fraud or wilful concealment by the relevant party) be limited so that no
Director shall be individually liable for an amount in excess of the amount set
opposite his name in column 2 of Schedule 3.

 

8.8 The liability of each of the Company and OSI under the Warranties and clause
8.11 shall (save in the case of fraud or wilful concealment by the relevant
party) be limited so that neither corporation shall be individually liable for
an amount in excess of the amount set opposite its name in column 2 of Schedule
3.

 

20



--------------------------------------------------------------------------------

8.9 None of the information supplied by the Company or its officers or employees
or its professional advisers to the Directors or their agents, representatives
or advisers in connection with the Warranties or otherwise in relation to the
business affairs of the Group shall be deemed a representation, warranty or
guarantee of its accuracy by the Company or such officers, employees or
professional advisers to the Directors and the Directors waive any claims
against the Company which they might otherwise have in respect of the same.

 

8.10 Any decision by Nomad as to:

 

  8.10.1  whether or not to bring any action for breach of any of the Warranties
or clause 8.11 on behalf of a person deriving title to the Placing Shares; and

 

  8.10.2  the identity of the person against whom such action is brought, shall
be entirely at the discretion of Nomad.

 

8.11 If OSI is in breach of any the Warranties contained in paragraphs 9 and/or
23 of Schedule 2, or if the Company is in breach of any of the Warranties
contained in paragraphs 9, 10, 14 and/or 23 of Schedule 2 (together the
“Indemnified Warranties”), OSI and the Company hereby severally undertake with
Nomad (for itself and as trustee for each and every Indemnified Person) to keep
each and every Indemnified Person indemnified from and against all losses,
claims, liabilities, actions, demands, reasonable costs, charges and expenses
which any of the Indemnified Persons may properly suffer or incur (including all
such costs, charges and expenses as any such Indemnified Person may pay or incur
in responding to, or disputing, any such actions, claims or demands or in
enforcing its rights for breach of the Indemnified Warranties) by reason of,
resulting from, attributable to or in connection with, directly or indirectly,
breach of the Indemnified Warranties.

 

8.12 Collins Stewart hereby confirms and acknowledges to the Company, OSI and
the Directors that it has not entered into this Agreement in reliance on any
representation or warranty other than those set out in this Agreement.

 

9 Indemnities

 

9.1

No claim shall be made against any Indemnified Persons to recover any loss,
damage, cost, charge or expense which the Company or any of the Directors may
suffer or incur by reason of or arising out of the carrying out by Nomad or on
its behalf of its obligations or services under this Agreement or in connection
with the

 

21



--------------------------------------------------------------------------------

 

Placing unless and to the extent that such loss, damage, cost, charge or expense
resulted from the negligence, wilful default or fraud of Nomad and/or any other
Indemnified Person or a breach by Nomad of its obligations hereunder or of its
respective duties and obligations under FSMA, the rules of the FSA or the AIM
Rules.

 

9.2 The Company agrees and undertakes with Nomad (for itself and as trustee for
each and every other Indemnified Person) to keep each and every Indemnified
Person indemnified from and against all losses, claims, liabilities, actions,
demands, reasonable costs, charges and expenses incurred in any jurisdiction
which any of the Indemnified Persons may properly suffer or incur (including all
such costs, charges and expenses as any such Indemnified Person may pay or incur
in responding to, or disputing, any such actions, claims or demands or in
enforcing its rights under this clause 9) by reason of the carrying out by Nomad
of its obligations or services under or in connection with this Agreement or the
Placing including:

 

  9.2.1  any failure or alleged failure by the Company, or any of its
Subsidiaries, agents, employees or professional advisers or any of the Directors
to comply with the Act, FSMA, the CREST Regulations (if applicable) or the AIM
Rules or any other requirement of statute or statutory regulation in relation to
Admission or the Placing; or

 

  9.2.2  the Placing Documents not containing, or being alleged not to contain,
all information required to be stated therein by the Act, FSMA, the CREST
Regulations (if applicable) or the AIM Rules or any other requirement of statute
or statutory regulation in any jurisdiction or any statement therein being, or
being alleged to be, untrue, inaccurate, incomplete or misleading or not based
on reasonable grounds; or

 

  9.2.3  any misrepresentation or alleged misrepresentation (by whomsoever made)
contained in the Placing Documents or any other document issued in connection
with Admission or the Placing; or

 

  9.2.4  the carrying out or performance in a proper manner by Nomad of its
duties, obligations and services under or in connection with this Agreement and
otherwise in connection with Admission or the Placing or the issue and
publication of any or all of the Placing Documents or any other document issued
in connection with Admission or the Placing; or

 

22



--------------------------------------------------------------------------------

  9.2.5  any breach or alleged breach of the laws or regulations of any country
resulting from the distribution of any or all of the Placing Documents or any
other document issued by or authorised to be issued by the Company in connection
with Admission or the Placing in, into or to such country, being a country in
which such acts would be or in contravention of any laws or regulations;

 

  9.2.6  any breach of the confirmation to be delivered to Nomad pursuant to
clause 2.1.4; or

 

  9.2.7  the allotment and issue of the Placing Shares,

 

save to the extent that it resulted from the negligence, wilful default or fraud
of any such Indemnified Person or the breach by Nomad or any other Indemnified
Person of its obligations hereunder or of its duties and obligations under FSMA,
the rules of the FSA or the AIM Rules.

 

9.3 Any transaction or step carried out by Nomad pursuant to this Agreement will
be carried out at the request of and as agent for the Company and not for Nomad
itself. Neither Nomad nor any other Indemnified Person will be responsible for
any loss or damage to any person arising from any such transaction or step, or
for any insufficiency or alleged insufficiency of the Placing Price or of the
terms on which any Placees may be procured by Nomad, or for the timing of any
such subscription unless such loss or damage arises from the negligence or
wilful default of Nomad or any other Indemnified Person or the breach by Nomad
of its obligations hereunder or of its duties and obligations under FSMA, the
rules of the FSA or the AIM Rules.

 

9.4 Neither Nomad nor any other Indemnified Person will be responsible to the
Company or to the Directors or to any other person responsible for the Admission
Document for verifying the accuracy, completeness or fairness of the information
contained in the Placing Documents, or otherwise published by the Company in
connection with the Placing.

 

9.5 If the United Kingdom HM Revenue and Customs or any other Taxing Authority
brings into any charge to taxation any sum payable under the indemnity contained
in clause 9.2 or 8.11, the amount so payable shall be grossed up by such amount
as will ensure that the Indemnified Person is placed in the same net of tax
position as it would have been in had the sum payable under clauses 9.2 or 8.11
not been liable to be brought into charge for any Taxation purposes.

 

23



--------------------------------------------------------------------------------

9.6 As soon as reasonably practicable after Nomad becomes aware of any claim
made or threatened within the scope of the indemnities set out in this clause 9,
Nomad shall notify the Company of the relevant claim (indicating the nature of
the allegations being made) and shall thereafter, subject to any requirement
imposed by an insurer of Nomad or any Indemnified Person:

 

  9.6.1  at reasonable intervals keep the Company informed of the progress of
the claim;

 

  9.6.2  provide the Company with copies of such documentation relating to the
claim as the Company may reasonably request; and

 

  9.6.3  maintain reasonable consultation with the Company regarding decisions
concerning the claim;

 

subject in each case to Nomad being indemnified to its reasonable satisfaction
against all liabilities, reasonable costs, claims, losses, damages, charges and
expenses properly incurred by it in consequence of its compliance with this
clause 9.6 and provided that nothing in this clause 9 shall:

 

  9.6.4  require any Indemnified Person to provide the Company with a copy of
any document which it, in good faith, considers to be held by it subject to a
duty of confidentiality or to be privileged whether in the context of any
litigation connected with the claim or otherwise; or

 

  9.6.5  subject to clause 9.8, prevent any Indemnified Person from settling,
compromising or paying the claim, or accepting any original liability in
relation thereto and enforcing the indemnity against the Company.

 

9.7 The indemnities contained in this clause 9 shall remain in full force and
effect following Admission.

 

9.8 Nomad agrees that it will not without the prior written consent of the
Company (not to be unreasonably withheld or delayed) settle or compromise or
consent to the entry of any judgement with respect to any pending or threatened
claim in respect of which indemnification may be sought by any Indemnified
Person under this Clause 9 (whether or not the Indemnified Person is an actual
or potential party to such Claim) unless such settlement, compromise or consent
includes an unconditional release of the Company from all liability arising out
of such claim.

 

24



--------------------------------------------------------------------------------

10 Termination

 

10.1 If at any time before Admission, Nomad becomes aware that:

 

  10.1.1  any statement contained in the Admission Document has become or been
discovered to be untrue, inaccurate or misleading or that there has been an
omission therefrom; or

 

  10.1.2  any of the Warranties was, when given, untrue or inaccurate; or

 

  10.1.3  any of the Warranties is not, or has ceased to be, true and accurate
(or would not be true and accurate if then repeated) by reference to the facts
subsisting at the time; or

 

  10.1.4  any of the Directors or the Company have failed to comply with any of
their respective obligations under this Agreement; or

 

  10.1.5  a material new factor, mistake or inaccuracy relating to the
information included in the Admission Document has arisen such that a
Supplementary Admission Document is required by the AIM Rules to be published,

 

then Nomad shall, if it is of the opinion that any such matter, fact,
circumstance or event is materially adversely prejudicial in relation to the
Placing or the Application (in the context of the Group as whole) and that it is
inappropriate to proceed with the Placing or the Application, forthwith consult
with the Company and may, during or as soon as practicable following such
consultation, by notice in writing to the Company, terminate this Agreement with
immediate effect.

 

10.2 If, at any time before Admission, there occurs any change in national or
international, military, diplomatic, monetary, economic, political, financial or
market conditions which, in the opinion of Nomad arrived at in good faith, would
or would be likely to materially adversely prejudice the Company or the Placing,
then Nomad may, in its absolute discretion, by notice in writing to the Company,
terminate this Agreement with immediate effect.

 

10.3 If this Agreement is terminated under this clause 10:

 

  10.3.1  Nomad shall, on behalf of the Company, withdraw the application (and,
if appropriate, request the London Stock Exchange not to make the relevant
announcements under rule 6 of the AIM Rules);

 

25



--------------------------------------------------------------------------------

  10.3.2  the Company shall, if so requested by Nomad, make a press announcement
in such form as Nomad may reasonably require; and

 

  10.3.3  Nomad shall ensure that all cheques and banker’s drafts received from
Placees which have not been presented in respect if the relevant Placing are
returned to the relevant Placees and that the proceeds of any cheques or
banker’s drafts received from Placees which have been presented (together with
other monies received from Placees) are repaid to the relevant Placees.

 

10.4 If this Agreement is terminated under this clause 10, the provisions of
clause 2.2 shall apply as if the conditions set out in clause 2.1 had not been
fulfilled.

 

11 Fees, commissions and expenses

 

11.1 In consideration of Nomad’s services in connection with the Placing, the
Company shall pay to Nomad:

 

  11.1.1  a corporate finance fee of £100,000;

 

  11.1.2  a commission of 4 per cent, of the aggregate amount equal to the
Placing Price multiplied by the total number of Placing Shares; and

 

  11.1.3  a further commission of 0.25 per cent, of the aggregate amount equal
to the Placing Price multiplied by the total number of Placing Shares in the
event that the market capitalisation of the Group on Admission is £120 million
or more,

 

together with any VAT payable thereon, which commission and fee shall be paid by
the Company in cleared funds not later than 3.00 pm on the date on which Nomad
makes payment to the Company pursuant to clause 5.4.

 

11.2 In addition to the fee and commissions referred to in clause 11.1, the
Company shall reimburse Nomad (to the extent the same are properly incurred by
Nomad) in respect of the reasonable costs, charges and expenses of and
incidental to the Application, the Placing and the issue of the Placing Shares,
as follows:

 

  11.2.1  up to the sum of £75,000 (plus any VAT payable thereon) in relation to
the properly incurred legal fees of Nomad; and

 

  11.2.2 

up to the sum of £40,000 (less an amount equal to all printing costs if the same
are not paid by Nomad) incurred in relation to all other

 

26



--------------------------------------------------------------------------------

 

reasonable costs, including without limitation, all printing costs (if such are
paid by Nomad), advertising and distribution costs, London Stock Exchange fees,
the fees of the Registrars, all accountancy or other professional fees and
expenses (except for the legal fees and expenses of Nomad) and all stamp duty
and stamp duty reserve tax (if any) payable by the Placees subscribing for
Placing Shares pursuant to the Placing Documents (together in all cases with any
VAT thereon),

 

and the Company shall reimburse Nomad accordingly.

 

11.3 Any commissions agreed by Nomad to be payable by it to Placees will be paid
out of the commission referred to in clause 11.1.2.

 

11.4 All fees, commissions, costs and expenses payable by the Company shall be
paid by way of set-off and deduction by Nomad from the amounts payable pursuant
to clause 5 if the amounts to be so deducted are known at the time of payment,
or otherwise within five Business Days after receipt of the relevant invoice.

 

11.5 Where in pursuance of clause 11.2 a sum (the “relevant sum”) is to be paid
or reimbursed by the Company to Nomad in respect of any amount and that amount
includes an amount in respect of VAT (the “VAT element”), the Company shall pay
an amount to Nomad by reference to the VAT element calculated as follows:

 

  11.5.1  if the relevant sum constitutes for VAT purposes a reimbursement to
Nomad of any amount incurred by Nomad for the supply of goods or services
(otherwise than within clause 11.5.2), a sum equal to the proportion of the VAT
element which Nomad certifies represents irrecoverable input tax in the hands of
Nomad, that certificate to be conclusive in the absence of manifest error; or

 

  11.5.2  if the relevant sum constitutes for VAT purposes a disbursement and is
a reimbursement of an amount incurred by Nomad as agent for the Company, a sum
equal to the whole of the VAT element.

 

11.6 Where a payment or reimbursement by the Company to Nomad in respect of any
amount constitutes consideration for any supply of services by Nomad to the
Company, the Company shall, in addition to the amounts otherwise payable, pay to
Nomad the amount of any VAT charged by Nomad in respect of such supply, that
payment to be made within five Business Days of the later of Nomad requesting
the same and production by Nomad of an appropriate tax invoice.

 

27



--------------------------------------------------------------------------------

12 Undertakings re overseas securities laws

 

12.1 Each of the Company and Nomad undertakes to the other that it has not (and
is not aware that any other person has) registered under the United States
Securities Act of 1933 (as amended) or any other legislation of any country or
territory outside the United Kingdom any shares in the Company and undertakes
not to offer or sell any such shares outside the United Kingdom.

 

12.2 The Company undertakes to Nomad that none of the Company, any of its
Subsidiaries and any person acting on its or their behalf has engaged in or will
engage in, nor has the Company procured nor will it procure any person to engage
in, any directed selling efforts with respect to shares in the Company in the
United States of America or any other territory outside the United Kingdom
during the period commencing on the date of this Agreement and ending 12 months
following the Completion Date.

 

12.3 Nomad undertakes to the Company that neither it nor any Indemnified Person
nor any person acting on its or their behalf has engaged in or will engage in,
nor has any such person procured nor will it procure any person to engage in,
any directed selling efforts with respect to shares in the Company in the United
States of America or any other territory outside the United Kingdom during the
period commencing on the date of this Agreement and ending 12 months following
the Completion Date.

 

12.4 Neither the Company, nor any of its Subsidiaries, nor Nomad, nor any person
acting on behalf of any such person has or will:

 

  12.4.1  directly or indirectly, make offers or sales of any security, or
solicit offers to buy or sell, or otherwise negotiate in respect of, any
security under circumstances that would require the registration of the Placing
Shares under the US Securities Act;

 

  12.4.2  engage in any form of general solicitation or general advertising
(within the meaning of Rule 502(c) of the US Securities Act) in connection with
any offer or sale of Placing Shares in the United States; and

 

  12.4.3  engage in any directed selling efforts (as defined in Regulation S
under the US Securities Act) with respect to the Placing Shares.

 

28



--------------------------------------------------------------------------------

13 Announcements

 

13.1 Except as expressly required under this Agreement, neither the Company nor
the Directors nor OSI shall make or despatch any public announcement or
communication concerning the Company or any member of the Group or in connection
with the Placing or the issue of the Placing Shares for the period commencing on
the date of this Agreement and ending on Admission without the prior written
consent of Nomad as to the content, timing and manner of making or despatch of
such.

 

13.2 The Company and the Directors shall use all reasonable endeavours to
procure that employees of each member of the Group and advisers to and agents of
the Company and any other member of the Group observe the restriction set out in
clause 13.1 as if they were parties to this Agreement.

 

14 Variation and waiver

 

14.1 No variation of this Agreement shall be effective unless made in writing
and signed by all the parties.

 

14.2 No waiver of any term, provision or condition of this Agreement shall be
effective except to the extent made in writing and signed by the waiving party.

 

14.3 No omission or delay on the part of any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver by it of any
right to exercise it in future or of any other of its rights under this
Agreement.

 

15 Time of the essence

 

Time shall be of the essence of this Agreement both as to any time, date or
period mentioned in this Agreement and to any time, date or period substituted
by agreement of the parties.

 

16 Law and jurisdiction

 

16.1 This Agreement shall be governed by and construed in all respects in
accordance with English law.

 

16.2 The parties submit to the exclusive jurisdiction of the English courts to
determine any disputes which may arise out of, under, or in connection with this
Agreement and agree that, in respect of any proceedings, process may be served
on any of them in the manner specified for notices in clause 17.

 

29



--------------------------------------------------------------------------------

16.3 The rights set out in this clause are in addition to any other manner of
service permitted by law.

 

17 Notices

 

17.1 Any notice or other document to be served under this Agreement must be in
writing and shall be delivered or sent by pre-paid first class letter post or
facsimile transmission to the party to be served at that party’s address set out
in this Agreement:

 

  17.1.1  in the case of the Company, OSI or any of the Directors to:

 

12525 Chadron Ave, Hawthorne, CA 90250, USA

Attention: Victor Sze (General Counsel)

 

  17.1.2  in the case of Nomad to:

 

88 Wood Street, London EC2V 7QR

Attention: Tim Mickley

 

or at such other address or number as that party may from time to time notify in
writing to each other party to this Agreement.

 

17.2 Any notice or document shall be deemed served:

 

  17.2.1  if delivered, at the time of delivery;

 

  17.2.2  if posted, on the second Business Day after the day of posting; and

 

  17.2.3  if sent by facsimile transmission, at the time of transmission if
between the hours of 9.00 am and 5.00 pm on Monday to Friday (other than
statutory holidays) or otherwise at 9.00 am on the next succeeding Business Day.

 

17.3 In proving service (without prejudice to any other means):

 

  17.3.1  by post, it shall only be necessary to prove the notice or document
was contained in an envelope properly stamped (with first class airmail postage)
and posted as provided in this clause; or

 

30



--------------------------------------------------------------------------------

  17.3.2  by facsimile transmission, it shall be necessary to prove that the
notice or document was duly received by production of a copy fax bearing the
addressee’s automatic record of correct transmission.

 

18 Invalidity

 

The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the other provisions of this Agreement.

 

19 Counterparts

 

This Agreement may be executed in any number of counterparts and by the several
parties on separate counterparts each of which, when so executed, shall be an
original, but all counterparts shall together constitute one and the same
instrument.

 

20 Survivorship

 

The warranties, indemnities, undertakings, agreements, and provisions contained
in this Agreement shall remain in full force and effect notwithstanding
completion of the Placing.

 

21 Entire agreement

 

This Agreement (together with the documents entered into under it or at the same
time as it) supersedes all prior understanding and agreements (including the
engagement letter dated 30 September 2005 between the Company and Nomad)
(whether written or oral) relating to its subject matter and contains the entire
agreement between the parties relating to its subject matter.

 

22 Assignment

 

This Agreement is personal to the parties and the rights and obligations of the
parties may not be assigned or otherwise transferred without the other parties’
written consent. This Agreement shall be binding on each party’s successors, and
personal representatives and estates (as the case may be).

 

23 Contracts (Rights of Third Parties) Act 1999

 

Unless the right of enforcement is expressly granted, no party shall have the
right to enforce a provision of this Agreement pursuant to the Contracts (Rights
of Third Parties) Act 1999.

 

31



--------------------------------------------------------------------------------

24 General

 

24.1 The Company, OSI and each of the Directors will give all such assistance
and provide all such information as Nomad shall reasonably require for the
purposes of this Agreement and will execute all such documents and do all such
acts and things as Nomad may reasonably require in order to give effect to the
terms of this Agreement.

 

24.2 Any of the documents in the agreed terms may be amended with the prior
approval of Nomad (such approval not be to unreasonably withheld or delayed) and
references to such documents in this Agreement shall, where appropriate, be
construed as references to such documents as so amended.

 

24.3 All payments provided for in this Agreement shall be made in pounds
sterling.

 

24.4 Without prejudice to the foregoing, the Company and each of the Directors
accept that, in addition to any remedy or right of action available to it under
this Agreement, any Placee will be entitled (as subscribers of the Placing
Shares), to the extent that any Placee has subscribed for the Placing Shares, to
the same remedies and rights of action against the Company and each of the
Directors and to the same extent as any person acquiring any Placing Shares may
have on the basis of the Admission Document and any Supplementary Admission
Document.

 

This Agreement is entered into on the date above.

 

32